Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figures 5a and 5b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Para. [0084] states, “In FIG. 5a, the region of the field of view of an EPR spectrometer similar to the one shown in FIG. 1 is shown, wherein the pole pieces 108a, 108b are not equipped with function material in accordance with the invention, but conventional iron material pole pieces 108a, 108b are used.” Thus, the disclosure suggest only conventional material is depicted in the figures.  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young US 6,111,410 in view of Chandrakumar et al. US 6,472,874 (Chandrakumar).

Regarding claim 1, Young teaches an electron paramagnetic resonance (EPR) spectrometer (while Young does not explicitly teach an EPR spectrometer, the magnet is used for NMR, wherein one of ordinary skill in the art would appreciate could also be used for EPR; see abstract; Fig. 2) comprising: 
a magnet system comprising at least one magnet and at least one pole piece for producing a magnetic field in a field of view in front of the at least one pole piece, said magnetic field being generated along a pole axis (magnet 1 comprises poles 2a,2b wherein a magnetic field is generated along the pole axis; see Fig. 2); and 
a probe head comprising and at least one modulation coil or rapid scan coil for producing an additional, time-varying magnetic field aligned along the pole axis, wherein the probe head is arranged in the field of view (coils 4a,4b would be equivalent to a modulation coil and are used for NMR and generate a time-varying magnetic field which produce eddy currents, and which are placed in the field of view; see Fig. 2a); 
wherein for each pole piece having a modulation coil, at least a first part of said pole piece facing said modulation coil or rapid scan coil is made of a function material having an electric conductivity σ of 104 S/m or less, and having a saturation magnetic flux density BSf of 0.2 T or more (The pole pieces 2a,2b are made from powdered iron in an epoxy matrix with low hysteresis loss, low conductivity and good magnetic saturation. While Young does not specifically teach an electric conductivity σ of 104 S/m or less, and having a saturation magnetic flux density BSf of 0.2 T or more, the claimed limitations would be consistent with the requirement of Young to have low conductivity and good magnetic saturation for the purpose of reducing eddy currents. Therefore, the determining the specific values would be a matter of routine optimization for one of ordinary skill in the art without requiring any undue experimentation or providing any new or unexpected results. See Fig. 2; see col. 2, lines 34-47; see MPEP 2144.05 II.).
Chandrakumar teaches an electron paramagnetic resonance (EPR) spectrometer; a probe head comprising a microwave resonator, and wherein a respective modulation coil or rapid scan coil is arranged between the microwave resonator and a respective pole piece (an EPR spectrometer comprises magnet 31 having pole pieces and modulation coils 10 arranged between a microwave resonator 3 and pole pieces of the magnets; see Fig. 1; see col. 1, line 18 – col. 4, lines 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of an electron paramagnetic resonance (EPR) spectrometer; a probe head comprising a microwave resonator, and wherein a respective modulation coil or rapid scan coil is arranged between the microwave resonator and a respective pole piece as taught in Chandrakumar into Young in order to gain the advantage of an EPR spectrometer comprising a magnet which reduces the effects of eddy currents introduced into the magnet. Young teaches the structure of the magnet for NMR, which is a similar spectroscopic technique to EPR, and Chrandrakumar teaches a conventional EPR spectrometer and it would be obvious to combine the magnet of Young with the conventional EPR spectrometer of Chandrakumar as both EPR and NMR require strong polarizing magnets and modulation coils which are susceptible to generating eddy currents in the magnets. Further, while Young does not teach the specific value for conductivity or magnetic flux density, determining such values would be a matter of routine optimization to generate the desired magnetic field while minimizing effects from eddy currents without requiring any undue experimentation or producing any unexpected results. 

Regarding claim 2, Young fails to explicitly teach wherein σ is 103 S/m or less, and that BSf is 0.5 T or more. However, as recited for rejection 1 above, Young teaches powdered iron embedded in an epoxy matrix in a manner similar to that disclosed in the pending application for the equivalent purpose of reducing eddy currents in the pole pieces of a magnet of a magnetic resonance system. While Young does not specifically teach an electric conductivity σ of 103 S/m or less, and having a saturation magnetic flux density BSf of 0.5 T or more, the claimed limitations would be consistent with the requirement of Young to have low conductivity and good magnetic saturation for the purpose of reducing eddy currents. Therefore, the determining the specific values would be a matter of routine optimization for one of ordinary skill in the art without requiring any undue experimentation or providing any new or unexpected results. See Fig. 2; see col. 2, lines 34-47; see MPEP 2144.05 II.

Regarding claim 3, Young fails to explicitly teach wherein the function material is isotropic, however, Young teaches a material comprising iron powder in an epoxy resin matrix in a manner similar to that disclosed in the pending application for the purpose of reducing eddy currents in pole pieces of a magnet for magnetic resonance spectroscopy and 1 of ordinary skill in the art would appreciate it would be reasonable for the material to be isotropic in order to generate a large uniform field for magnetic resonance measurements in a manner conventional in the art.

Regarding claim 4, Young teaches wherein the function material comprises particles of ferromagnetic or ferrimagnetic material dispersed in an electrically insulating matrix material (the material is made from iron powder embedded in a nonconducting epoxy matrix; see col. 2, lines 34-47).

Regarding claim 5, Young teaches wherein the function material comprises soft magnetic particles of a ferrite or a metal or a metal alloy dispersed in a polymer matrix material (the material is made from iron powder embedded in a nonconducting epoxy matrix, wherein the iron powder would reasonably be interpreted as equivalent to a soft magnetic particle; see col. 2, lines 34-47). 

Regarding claim 6, Young teaches for each pole piece having a modulation coil or rapid scan coil arranged between said pole piece and the microwave resonator, said pole piece is completely made from the function material (Fig. 2 suggests the pole pieces are made completely from the functional material; see col. 1, lines 59-65; col. 2, lines 34-47).

Regarding claim 16, Young teaches wherein the EPR spectrometer comprises a pair of mutually opposing pole pieces (the magnet comprises mutually opposing pole pieces 2a and 2b; see Fig. 2). 
Young fails to teach the field of view has a width WAG along the pole axis, with 10 mm WAG 100 mm. While Young is silent on a specific value for the width of the field of view, one of ordinary skill in the art would appreciate such a limitation would be an obvious matter of design choice and routine optimization based on the desired strength and homogeneity of the magnetic field without requiring any undue experimentation or providing any new or unexpected results. 

Regarding claim 17, Young fails to teach wherein, for a distance DPC along the pole axis between a respective pole piece and a modulation coil or rapid scan coil it faces, the following applies: 0 DPC 2.0 mm. While Young is silent on a specific value for a distance DPC along the pole axis between a respective pole piece and a modulation coil or rapid scan coil it faces, one of ordinary skill in the art would appreciate such a limitation would be an obvious matter of design choice and routine optimization based on the desired strength and homogeneity of the magnetic field and the magnitude of any eddy currents generated by the modulation coil without requiring any undue experimentation or providing any new or unexpected results.

Regarding claim 18, Young teaches wherein said pole piece is one of a pair of pole pieces (the magnet comprises mutually opposing pole pieces 2a and 2b; see Fig. 2).

Regarding claim 19, Young teaches wherein the magnet system generates a magnetic field in the field of view along the pole axis, and wherein the at least one modulation coil or rapid scan coil generates a time-varying, additional magnetic field in the field of view along the pole axis (magnet 1 comprises pole pieces 2a,2b which produce large quantities of flux for the purpose of the known procedure polarization and coils 4a, 4b are prepolarization which are conventionally time-varying as they generate eddy currents; see Fig. 2; see columns 1 and 2).
Young fails to teach use of an EPR spectrometer according to Claim 1, wherein a sample is arranged in the microwave resonator.
Chandrakumar teaches use of an EPR spectrometer according to Claim 1, wherein a sample is arranged in the microwave resonator (an EPR spectrometer comprises magnet 31 having pole pieces and modulation coils 10 arranged between a microwave resonator 3 and pole pieces of the magnets with a sample placed in a suitable microwave resonator; see Fig. 1; see col. 1, line 18 – col. 4, lines 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of use of an EPR spectrometer according to Claim 1, wherein a sample is arranged in the microwave resonator as taught in Chandrakumar into Young in order to gain the advantage of combining the magnet of Young which is configured to reduce eddy currents with the EPR spectrometer of Chandrakumar to reduce eddy currents in an EPR measurement, as one of ordinary skill in the art would appreciate NMR and EPR are similar magnetic resonance techniques, that the magnets for NMR and EPR are similar and can often be used interchangeably, and wherein the manner for generating eddy currents is similar for EPR and NMR, such that it would be obvious to one of ordinary skill in the art to us the magnet of Young for EPR measurements as taught in Chandrakumar without any undue experimentation or producing unexpected results and placing a sample in a microwave resonator is conventional in EPR spectrometry.

Regarding claim 20, Young fails to teach wherein the time-varying, additional magnetic field has a frequency between 5 kHz and 200 kHz.
Chandrakumar teaches wherein the time-varying, additional magnetic field has a frequency between 5 kHz and 200 kHz (it is customary to employ field modulation, typically at 100 Hz to 100kHz in EPR such that it would be obvious to one of ordinary skill in the art to extend the field to 200kHz if desired without any undue experimentation or producing any new or unexpected results; see col. 1, line 48-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the time-varying, additional magnetic field has a frequency between 5 kHz and 200 kHz as taught in Chandrakumar into Young in order to gain the advantage of minimizing direct-current drifts during the course of the field scan and to improve signal-to-noise ratio.

Claim(s) 7-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young US 6,111,410 in view of Chandrakumar et al. US 6,472,874 (Chandrakumar), and in further view of Allis et al. US 5,680,086 (Allis).

Regarding claim 7, Young teaches an EPR spectrometer according to Claim 1 wherein, for each pole piece having a modulation coil or rapid scan coil arranged between said pole piece and the microwave resonator, the first part of said pole piece facing the modulation coil or rapid scan coil is made from the function material (pole pieces are made from the functional material; see col. 1, lines 59-65; col. 2, lines 34-47). 
Young fails to tech a remaining part of the pole piece is made from a different material.
Allis teaches a remaining part of the pole piece is made from a different material (a magnet comprises core pieces 7 and 8 and pole pieces 1,2 comprising pole shoes 1a, 2a and pole plates 1c and 2c, wherein the pole plates are made from silicon iron or silicon nickel; see Fig. 1, 2; see col. 3, line 24 – col. 4, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein a remaining part of the pole piece is made from a different material as taught in Allis into Young in order to gain the advantage of pole piece made from multiple pieces of different materials wherein a pole plate is made from silicon iron or silicon nickel to minimize eddy currents and wherein the pole shoe is made from a material which does not minimize eddy currents and one of ordinary skill in the art would reasonably interpret the pole shoe made from iron or other conventional material.

Regarding claim 8, Young teaches wherein said different material is a metallic material (while Allis does not specify what material the pole shoe comprises, Young teaches wherein a conventional pole piece is made from iron and a functional material is made from powdered iron in resin for reducing eddy currents, such that it would be obvious to form the two pieces taught in claim 7 above with one piece comprising powdered iron in resin and a remaining pole piece made from iron; see Figs. 1 and 2; see columns 1 and 2).

Regarding claim 9, Young fails to teach wherein the first part of the pole piece has a thickness T, measured along the pole axis, with T ≥ 0.5 mm, and/or with T ≤ 12.0 mm. 
Allis teaches wherein the first part of the pole piece has a thickness T, measured along the pole axis, with T ≥ 0.5 mm, and/or with T ≤ 12.0 mm (the poles are made to be 0.025 to 1 mm in thickness which overlaps with the thickness range as claimed; see col. 4, lines 1-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first part of the pole piece has a thickness T, measured along the pole axis, with T ≥ 0.5 mm, and/or with T ≤ 12.0 mm as taught in Allis into Young in order to gain the advantage of pole piece comprising pole plates of sufficient thickness that eddy currents and hysteresis problems due to gradient fields are minimized.

Regarding claim 10, Young teaches wherein the first part of the pole piece at least partially overlaps with the complete modulation coil or rapid scan coil in a plane perpendicular to the pole axis (the pole piece comprising the functional material overlaps the coils 4a,4b; see Fig. 2).

Regarding claim 11, Young teaches wherein the first part of the pole piece extends beyond the modulation coil or rapid scan coil in the plane perpendicular to the pole axis (the pole piece comprising the functional material extends beyond the coils 4a,4b; see Fig. 2).

Regarding claim 15, Young fails to teach wherein each modulation coil or rapid scan coil is fixed to the pole piece it faces.
Allis teaches wherein each modulation coil or rapid scan coil is fixed to the pole piece it faces (gradient coils 1b,2b would reasonably be interpreted as modulation coils and the coils 1b, 2b are fixed to the pole plates 1c, 2cl see Figs. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein each modulation coil or rapid scan coil is fixed to the pole piece it faces as taught in Allis into Young in order to gain the advantage of pole piece comprising the gradient coils which are equivalent to modulation coils and fixed to the pole plates of the pole pieces, wherein the gradient coils used for generating measurements and the pole plates are used to minimize eddies from the gradient coils.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young US 6,111,410 in view of Chandrakumar et al. US 6,472,874 (Chandrakumar), and in further view of Allis et al. US 5,680,086 (Allis), and in further view of Gao et al. US 2019/0068008 (Gao).

Regarding claims 12-14, Young fails to teach wherein the first part of the pole piece is an insert held by press fit in a frame structure of the remaining part of the pole piece; wherein the first part of the pole piece is glued onto the remaining part of the pole piece; and wherein the remaining part of the pole piece, but not the first part of the pole piece, comprises one of a plurality of openings through which a respective screw projects, with the screw being screwed into a yoke structure or a permanent magnet of the magnet system.
Gao teaches wherein the first part of the pole piece is an insert held by press fit in a frame structure of the remaining part of the pole piece; wherein the first part of the pole piece is glued onto the remaining part of the pole piece; and wherein the remaining part of the pole piece, but not the first part of the pole piece, comprises one of a plurality of openings through which a respective screw projects, with the screw being screwed into a yoke structure or a permanent magnet of the magnet system (screws, bolts, welds, press fits, and adhesives are all well-known in the art for mounting components of a hybrid magnet, and one of ordinary skill in the art would appreciate screws would require openings to accept the screws and it would be obvious to one of ordinary skill in the art to have the screw project into the second part but not the first part as the second part is conventionally made from a durable material like iron, and the first part is intended to reduce eddy currents and a screw, typically made of metal, would causes eddy currents to be generated in a region intended to reduce eddy currents; see [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first part of the pole piece is an insert held by press fit in a frame structure of the remaining part of the pole piece; wherein the first part of the pole piece is glued onto the remaining part of the pole piece; and wherein the remaining part of the pole piece, but not the first part of the pole piece, comprises one of a plurality of openings through which a respective screw projects, with the screw being screwed into a yoke structure or a permanent magnet of the magnet system as taught in Gao into Young in order to gain the advantage of connecting different magnetic pieces together to form a hybrid magnet, wherein press fit, adhesives, and screws are all well-known methods of connecting different components. Further, by having the screw be screwed into a yoke or permanent magnet the screw would be fixed into a durable material like iron which is conventionally used without affecting the ability of the first pole piece to minimize or reduce eddy currents.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868